Case 1:19-cv-01301-RLM Document 28-14 Filed 07/12/19 Page 1 of 1 PageID #: 286




       M OLOD S PITZ & D eSANTIS, P . C .
                                      A T T ORNE YS A T L AW
                              1 4 3 0 B R O ADW AY, 2 1 S T F LO OR
                                      NEW Y O RK , N Y 1 0 0 1 8
                      P HO NE ( 2 1 2 ) 8 6 9 -3 2 0 0 F AX (2 1 2 ) 8 6 9 -4 2 4 2
                                        asmall@molodspitz.com
                                         www.molodspitz.com
                                                                                           NEW JERSEY OFFICE*
                                                                                 35 JOURNAL SQUARE, SUITE 1005
                                                                                         JERSEY CITY, NJ 07306
                                                                                                (201) 795-5400

                                                                                      *REPLY TO NEW YORK OFFICE
                                            July 12, 2019

Via ECF
Hon. Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:     Wickham v. Philadelphia Indemnity Insurance Company
                              Case No. 1:19-cv-01301 (RLM)
                              Our File Number: PHIC-889

Dear Judge Mann:

       Our office represents the Defendant, Philadelphia Indemnity Insurance Company
(“Philadelphia”), in the above-referenced action.

      Pursuant to Your Honor’s Rule B. 5., Oral Argument is requested regarding Defendant’s
Motion for Judgment on the Pleadings filed July 12, 2019.

       Thank your for your kind attention to this matter.

                                                Respectfully,

                                                MOLOD, SPITZ & DeSANTIS, P.C.

                                                      S/ Salvatore J. DeSantis
                                                By: __________________________
                                                      Salvatore J. DeSantis, Esq.
cc:    Thomas Miller, Esq.
       Atty. for Plaintiff




                                  MOLOD SPITZ & DeSANTIS, P.C.
